Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Colgrove United States Patent 9,684,460 hereinafter C.
In regard to claims 1, 15, 18
C discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory; said at least one processing device being configured:

In regard to claim 2
C discloses the apparatus of claim 1 wherein the detected failure event comprises at least one of: (i) a failure of at least one process executing on the first storage node, (ii) a failure of one or more storage devices of the first storage node, and (ili) a failure of the first storage node itself. (Column 11; lines 1-13)
In regard to claims 3, 16, 19
C discloses the apparatus of claim 1 wherein modifying an input-output shaping mechanism in each of the storage nodes comprises transitioning the input-output shaping mechanism in each of the storage nodes from a first operating mode to a second operating mode that is different than the first operating mode. (Figure 4; Items 402 404 406)
In regard to claim 4
C disclose the apparatus of claim 3 wherein the second operating mode of the input-output shaping mechanism has a relatively faster responsiveness to changes in input-output operation latency as compared to the first operating mode of the input-output shaping mechanism. (Figure 4; Items 402 404 406)
In regard to claim 5

In regard to claim 6
C discloses the apparatus of claim 3 wherein the input-output shaping mechanism in the second operating mode controls processing of input-output operations in order to satisfy one or more constraints relating to latency of individual input-output operations. (Column 12; Lines 34-51)
In regard to claims 7, 17, 20
C discloses the apparatus of claim 1 wherein modifying operation of an input-output shaping mechanism in each of the storage nodes comprises: generating a backpressure hint; and sending the backpressure hint to each of the storage nodes; wherein the input-output shaping mechanism is modified in each of the storage nodes responsive to receipt of the backpressure hint. (Column 12; Lines 32-35)
In regard to claim 8
C discloses the apparatus of claim 7 wherein generating the backpressure hint and sending the backpressure hint to each of the storage nodes are performed by a system manager of the distributed storage system. (I/O scheduler 178)
In regard to claim 9
C discloses the apparatus of claim 7 wherein sending the backpressure hint to each of the storage nodes comprises sending the backpressure hint from a system manager of 
In regard to claim 10
C discloses the apparatus of claim 7 wherein a given one of the storage nodes in response to receipt of the backpressure hint modifies its input-output shaping mechanism to effectively reduce a number of parallel input-output operations processed by the given storage node. (end of Columns 14 & Column 16 Lines 38-53)
In regard to claim 11
C discloses the apparatus of claim 1 wherein the input-output shaping mechanism in a given one 25 of the storage nodes is configured to measure input-output operation latency and to adjust a number of parallel input-output operations processed by the given storage node responsive to the measurement of input-output operation latency. (Column 16; Lines 38-53 )
In regard to claim 12
C discloses the apparatus of claim 1 wherein modifying an input-output shaping mechanism in each of the storage nodes comprises: identifying a type of the detected failure; and providing a particular one of a plurality of available modifications of the input output shaping mechanism in a given one of the storage nodes based at least in part on the identified type of the detected failure. (Figure 9)
In regard to claim 13
C discloses the apparatus of claim 12 wherein different ones of the plurality of available


In regard to claim 14
C discloses the apparatus of claim 1 wherein each of at least a subset of the storage nodes of the distributed storage system comprises a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, a given such set of processing modules comprising at least a routing module, a control module and a data module, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising at least a portion of a distributed storage controller of the distributed storage system. (Figure 1)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior Art 2016/0335158 is pertinent art to the present Application.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner